The testimony is sufficient to establish a guilty knowledge on the part of defendant, and a participation in the actual theft, as well as in the fruits of the crime.
The Court.
There was evidence in the case tending to show that the defendant was guilty. We cannot therefore disturb the verdict.
*371The court below refused the following request of defendant to charge the jury:
“ You cannot take into consideration as against the defendant any act of Lizzie Crowley, unless the people have proven to your satisfaction that a conspiracy had been entered into between her and the defendant to commit the crime of larceny, or to take the money of the complaining witness.”
We find no error in this refusal. The acts of Lizzie Crowley admitted in evidence were committed while she was present with the defendant, and of themselves showed a connection between them. Apart from any conspiracy between them to steal (of which there was no evidence), the testimony was pertinent and relevant, and, therefore, admissible.
Judgment and order affirmed.